March 12, 2003

 

Exhibit 10.64

 

FORM OF

STOCK OPTION AGREEMENT

(CHIEF EXECUTIVE OFFICER/PRESIDENT)

 

AGREEMENT made between MBIA Inc., a Connecticut corporation (the “Company”), and
                         (the “Optionee”).

 

WITNESSETH:

 

WHEREAS, the Company has established the MBIA Inc. 2000 Stock Option Plan (the
“Plan”) providing for the granting of options to purchase shares (“Stock
Options”) of Common Stock, par value $1 per share, of the Company (“Shares”) to
key employees of the Company and certain wholly-owned subsidiaries of the
Company; and

 

WHEREAS, the Optionee is a key employee of the Company and the Company has
determined it to be in the interest of the Company and its shareholders for the
Optionee to be granted a stock option (the “Option”) under the Plan as an
inducement for him to remain in the service of the Company and as an incentive
for continuing effort during such service; and

 

WHEREAS, the Compensation and Organization Committee (the “Committee”) of the
Board of Directors of the Company has determined to grant to the Optionee this
Option, subject to the terms set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, receipt of which is hereby
acknowledged, the Company and the Optionee (together, the “Parties”) do hereby
agree as follows:

 

1. Grant. Pursuant to the terms and provisions of the Plan, and the action of
the Committee on                          approving the grant, the Company
hereby grants to the Optionee, such grant effective as of
                        , the right and option to purchase, on the terms and
conditions hereinafter set forth,                         
(                        ) Shares.

 

2. Option Price. The purchase price of each of the Shares subject to the Option
(the “Option Price”) is $             per share, which is the Market Price (as
defined in Section 19) of a Share on                         .

 

3. Term of Option. Subject to the terms and provisions of the Plan and this
Stock Option Agreement (the “Agreement”), this Option may be exercised during
the periods set forth in Sections 4 and 5 below but no later than 11:59 p.m. on
                         (the “Option Period”). The Optionee’s rights during the
Option Period shall be subject to limitations as hereinafter provided and shall
be subject to sooner termination as provided in Section 5.

 

4. Exercisability.

 

Page 1 of 10



--------------------------------------------------------------------------------

(a) General Rule. One hundred percent (100%) of the Shares subject to the Option
may be exercised, in whole or in part, and from time to time, on or after the
earlier to occur of (i)                          or (ii) the later to occur of
(1)                          and (2) the last day of a period of ten consecutive
Trading Days on which a Share has traded at least $     at any point during each
such Trading Day, subject to exercise at an earlier date in the event of certain
terminations of the Optionee’s employment, as provided in Section 5. Upon the
Option’s becoming exercisable under this Agreement, it shall, except as
expressly provided herein, be treated as fully vested and nonforfeitable in all
respects.

 

(b) Change of Control. Notwithstanding anything herein to the contrary,
including, without limitation, Sections 4(a), 4(b) and 5, this Option shall upon
any Change of Control (as defined in Section 19) immediately become fully
exercisable.

 

5. Termination of Employment.

 

(a) Death. In the event that the Optionee dies while employed by the Company,
this Option shall immediately become fully exercisable and the estate or other
legal representative of the Optionee, or his successors and assigns as permitted
under this Agreement, as the case may be, shall be entitled, during the period
ending on the earlier of (i) the third anniversary of the Optionee’s death and
(ii)                         , to exercise this Option with respect to all of
the Shares then subject to this Option. To the extent any portion of this Option
is not exercised on or before such earlier date, such unexercised portion of
this Option shall expire. Notwithstanding any other provision of this Section 5,
in the event the Optionee dies subsequent to the termination of his employment
with the Company, but at a time at which all or a portion of this Option is
exercisable pursuant to the provisions of this Section 5, the estate or other
legal representative of the Optionee, or his successors and assigns as permitted
under this Agreement, as the case may be, shall be entitled to exercise the
portion of this Option that is exercisable at the date of the Optionee’s death
for the period otherwise specified in this Section 5 or, if longer, until the
earlier of the first anniversary of the Optionee’s death or
                        .

 

(b) Disability. In the that event the Optionee’s employment with the Company is
terminated by either Party due to Disability (as defined in Section 19), this
Option shall immediately become fully exercisable and the Optionee shall be
entitled, during the period ending on the earlier of (i) the third anniversary
of the date of his termination of employment due to Disability and (ii)
                        , to exercise this Option with respect to all of the
Shares then subject to this Option. To the extent any portion of this Option is
not exercised on or before such earlier date, such unexercised portion of this
Option shall expire.

 

(c) Retirement. In the event that the Optionee’s employment with the Company is
terminated by his Retirement, the Optionee shall be entitled, during the period
ending on the earlier of (i) the third anniversary of the date of his
termination of employment due to Retirement and (ii)                         ,
to exercise the Option with respect to the sum of (1) that number of Shares with
respect to which the Optionee could have exercised the Option on the date of his
Retirement, determined in accordance with Section 4 above, and (2) his Pro-Rata
Percentage of any Shares as to which this Option is not exercisable at the date
of his Retirement. To the extent any portion of this Option is not exercised on
or before such earlier date, such unexercised portion of this Option shall
expire. For this purpose, “Retirement” shall mean termination of the Optionee’s
employment, other than a termination by the Company for Cause or a termination
to

 

Page 2 of 10



--------------------------------------------------------------------------------

which Section 5(a), 5(b) or 5(d) applies, within the meaning of the Company’s
Pension Plan; and “Pro Rata Percentage” shall mean the percentage determined by
dividing (i) the number of whole and partial months of the Optionee’s award from
                         to the date of his Retirement by (ii)
                        .

 

(d) Termination Without Cause. In the event that the Optionee’s employment is
terminated by the Company for any reason other than due to death or Disability
or for Cause (as each such term is defined in Section 19), this Option shall
immediately become fully exercisable and the Optionee shall be entitled, during
the period ending on the earlier of (x) the fifth anniversary of the date of his
termination of employment and (y)                        , to exercise this
Option with respect to all of the Shares then subject to this Option. To the
extent any portion of this Option is not exercised on or before such earlier
date, such unexercised portion of this Option shall expire.

 

(e) Voluntary Termination. In the event that the Optionee terminates his
employment with the Company voluntarily and none of Sections 5(a) through 5(d)
apply, then the Optionee shall be entitled during the period ending on the
earlier of (i) the first anniversary of his termination of employment and
(ii)                        , to exercise the Option with respect to the number
of Shares as to which the Option was exercisable by the Optionee at the date of
such termination of employment. To the extent any portion of this Option is not
exercised on or before such earlier date, such unexercised portion of this
Option shall expire.

 

(f) Other Termination. In the event the Optionee’s employment with the Company
is terminated for any reason other than those described in subsection (a), (b),
(c), (d), and (e) above, then the Optionee shall be entitled during the period
ending on the earlier of (i) the three month anniversary of his termination of
employment and (ii)                         , to exercise the Option with
respect to the number of Shares as to which the Option was exercisable by the
Optionee at the date of such termination of employment. To the extent any
portion of this Option is not exercised on or before such earlier date, such
unexercised portion of this Option shall expire.

 

(g) Committee Discretion. Without limiting the generality of the foregoing, the
Committee shall have the authority in its discretion to provide terms and
conditions with respect to the exercisability of the Option before or after
termination of employment that are more favorable to the Optionee than those set
forth in Section 4 or Section 5.

 

6. No Rights of Shareholder or Continued Employment. The Optionee shall not, by
virtue hereof, be entitled to any rights of a shareholder of the Company, either
at law or in equity. Neither the grant of this Option nor the exercise of such
Option shall be construed as granting to the Optionee any right of continued
employment, and the right of the Company to terminate the Optionee’s employment
at any time at will (whether by dismissal, discharge or otherwise) is
specifically reserved.

 

7. Exercise of Option.

 

(a) Method of Exercise. In order to exercise this Option, in whole or in part,
the Optionee (or any other person entitled to exercise this Option in accordance
with the terms hereof) shall submit to the Company an instrument in writing
(which shall be substantially in the form of Exhibit A hereto or in another form
which shall contain the data required by such form) specifying the whole number
of Shares in respect of which the Option is being exercised and accompanied by
payment in full (or an arrangement

 

Page 3 of 10



--------------------------------------------------------------------------------

for payment in full in accordance with Section 7(b)) of the aggregate Option
Price for the Shares in respect of which the Option is being exercised. The
number of Shares for which the Option has thus been exercised shall then
promptly be issued by the Company (the “Option Shares”) and a certificate
promptly delivered to the Optionee (or such other person as shall be exercising
this Option); provided, however, that the Company shall not be obligated to
issue any Option Shares hereunder if the issuance of such Option Shares would
violate any provisions of any applicable law or regulation of any governmental
authority.

 

(b) Method of Payment. Payment of the aggregate Option Price for Option Shares
may be made (i) by delivery to the Company of cash or a check to the order of
the Company in an amount equal to the aggregate Option Price of such Shares;
(ii) by delivery to the Company of Shares then owned by the Optionee having an
aggregate Market Price on the date of delivery equal to the aggregate Option
Price of the Shares for which the Option is being exercised; (iii) through
reasonable cashless exercise procedures that are from time to time established
by the Company (which procedures the Company agrees to establish if requested by
the Optionee) and that afford the Optionee the opportunity to sell immediately
some or all of the Shares underlying the exercised portion of the Option in
order to generate sufficient cash to pay the aggregate Option Price of such
Shares or (iv) by any combination of (i), (ii) or (iii).

 

(c) Delivery of Shares in Payment of Option Price. Payment by delivery of Shares
may be effected by delivering one or more stock certificates or otherwise by
delivering Shares to the Company’s reasonable satisfaction (including, without
limitation, through an “attestation” procedure that is reasonably acceptable to
the Company) in each case accompanied by such endorsements, stock powers,
signature guarantees or other documents or assurances as may reasonably be
required by the Company. If a certificate or certificates or other documentation
representing Shares in excess of the amount required are delivered, a
certificate (or other satisfactory evidence of ownership) representing the
excess number of Shares shall be returned by the Company. The Company need not
accept fractional Shares.

 

(d) Additional Company Obligations. The Company shall, upon and to the extent of
any written request from the Optionee, use its reasonable commercial best
efforts to assure that all Option Shares shall be, and shall remain, (i) fully
registered (at the Company’s expense) for issuance under the Securities Act of
1933, as amended; (ii) fully registered or qualified (at the Company’s request)
under such state securities laws as the Optionee may reasonably request, both
for issuance and resale, (iii) listed on a national securities exchange or
eligible for sale on the NASDAQ National Market; and (iv) validly issued, fully
paid and nonassessable. The Company shall at all times reserve and keep
available sufficient Shares to satisfy the requirements of this Agreement and
shall pay all original issue taxes with respect to the issuance of Option Shares
and all other fees and expenses incurred in connection therewith.

 

8. Adjustments for Changes in Structure and Special Transactions. In the event
of any merger, consolidation, reorganization, recapitalization, spin-off,
split-up, combination, share exchange, liquidation, dissolution, stock split,
extraordinary cash dividend, stock dividend, distribution of stock or other
property in respect of the Shares or other securities of the Company, or other
change in corporate structure or capitalization affecting the Shares,
appropriate adjustment(s) will be made in the number and kind of equity
securities subject to this Option, the Market Price specified in Section
4(a)(i)(2), the number of Shares specified in Section 4(b) and/or in the Option
Price or

 

Page 4 of 10



--------------------------------------------------------------------------------

other terms and conditions of this Option and/or appropriate provision shall be
made for supplemental payments of cash or other property, so as to avoid
dilution or enlargement of the rights of the Optionee and of the economic
opportunity and value represented by this Option. The Company will use its
reasonable commercial best efforts to obtain the agreement of any successor in
interest to provide the opportunity for the Optionee to receive options for its
common equity in substitution for this Option, but shall not have any obligation
to take any action that would be detrimental to the interests of the Company’s
shareholders.

 

9. Deferral of Option Gains. The Optionee shall have the right, by furnishing
written notice to the Company at least six months prior to any exercise of this
Option, to elect to defer any gains realized upon such exercise. Any such
deferral, including the manner of exercise of this Option in connection with
such deferral, shall be made in such manner as may reasonably be required by the
Company, including such requirements as may apply in order to defer such gains
for Federal income tax purposes and as the independent public accountants for
the Company reasonably advise are necessary in order that such gains not result
in a charge against the earnings of the Company. At the time the Optionee elects
to defer such gains, such gains shall be deferred into any non-qualified
deferral plan of the Company that accepts such deferrals on terms and conditions
that satisfy the requirements of the preceding sentence. If no such plan is
available, the Optionee may make an irrevocable written election to defer such
gains into Share Units (with each Share Unit representing a Share, including the
right to be credited with any dividends or other distributions that may be
declared or made thereon during the period of the deferral). Amounts deferred
under this Section 10 shall be paid out under the terms of the Optionee’s
election to defer.

 

10. Confidential Information; Nonsolicitation. (a) Confidential Information.
Without the prior written consent of the Company, and except to the extent
required in the performance of his duties as an officer or employee of the
Company or as compelled by an order of a court having competent jurisdiction or
under subpoena from an appropriate government agency, the Optionee shall not
disclose to any third person any trade secrets, customer lists, product
development, marketing plans, sales plans, management organization, operating
policies and manuals, business plans, financial records, any information related
to any of the foregoing or other financial, commercial, business or technical
information related to the Company or any of its subsidiaries unless such
information has been previously disclosed to the public by the Company or has
become public knowledge other than by Optionee’s breach of the covenant
contained in this Section 10(a).

 

(b) Nonsolicitation. The Optionee agrees that, in consideration of the grant of
this Option, during his period of employment with the Company or any of its
affiliates and for the period following the termination of such employment
ending on the first anniversary thereof, the Optionee will not hire or seek to
hire (whether on his own behalf or on behalf of some other person or entity) any
person who is at that time (or was at any time during the three preceding
months) an employee of the Company and/or its affiliates. The Optionee will not,
directly or indirectly, induce or encourage any employee of the Company and/or
any of its affiliates to leave the Company and/or such affiliate’s employ.

 

11. Nonassignability of Option. This Option is personal and no rights granted
hereunder may be transferred, assigned, pledged, hypothecated in any way
(whether by operation of law or otherwise) nor shall any such rights be subject
to execution,

 

Page 5 of 10



--------------------------------------------------------------------------------

attachment or similar process, except that this Option may be transferred, in
whole or in part, (i) by will or the laws of descent and distribution; (ii) to
any organization that is exempt from Federal income taxation pursuant to Section
501(c)(3) of the Internal Revenue Code of 1986, as amended (the “Code”) or any
private foundation that is exempt for Federal income taxation under Section 509
of the Code, provided that such organization or foundation agrees to be bound by
the terms of this Agreement and any reasonable conditions that the Company may
impose in order to assure compliance with its obligations under the Federal
securities laws; and (iii) to any Immediate Family Member or to any trust, the
sole beneficiaries of which are the Optionee and/or his Immediate Family
Members, or to any entity (including, without limitation, any corporation,
partnership or limited liability company) in which the Optionee, his Immediate
Family Members or trusts solely for the benefits of such persons hold all the
beneficial interests, provided that such Immediate Family Members and/or trusts
and/or other entities (and upon distribution their beneficiaries) are bound by
the provisions of this Agreement. For purposes of this Agreement, the term
“Immediate Family Member” shall mean the Optionee’s parents and spouse and any
of the lineal descendants of the Optionee, his spouse or either of his parents
(including, without limitation, descendants by adoption). Any person or entity
to whom this Option has been transferred in whole or in part in part in
accordance with this Section 12 shall to the extent of the transfer, succeed to
the rights of the Optionee under Sections 3, 4(a), 4(c), 5, 7, 8, 16 and 17.

 

12. Restrictions on Transfer of Option Shares. Neither Option Shares acquired on
exercise of the Option, nor any interest in such Option Shares may be sold,
assigned, pledged, hypothecated, encumbered or in any other manner transferred
or disposed of, in whole or in part, except in compliance with the terms,
conditions and restrictions as set forth in the Certificate of Incorporation or
By-Laws of the Company, applicable federal and state securities laws or any
other applicable laws or regulations, and the terms and conditions hereof.

 

13. Withholding. The Optionee agrees to make appropriate arrangements with the
Company for satisfaction of any applicable tax withholding requirements (“tax
obligations”) arising out of this Agreement. Such tax obligations may be
satisfied in any of the manners provided in Section 7(b) for payment of the
purchase price of the Option Shares or, at the election of the Optionee, by
authorizing the Company to withhold up to the greatest number of whole Shares
that would otherwise would be delivered to the Optionee and that have an
aggregate Market Price on the date of exercise equal to the amount of taxes
required to be withheld.

 

14. Amendment or Waiver. No provision of this Agreement may be amended unless
such amendment is set forth in a writing signed by the Parties. No waiver by any
person of any breach of any condition or provision contained in this Agreement
shall be deemed a waiver of any similar or dissimilar condition or provision at
the same or any prior or any subsequent time. To be effective, any waiver must
be in writing signed by the waiving person.

 

15. References and Headings. References herein to rights and obligations of the
Optionee shall apply, where appropriate, to the estate or other legal
representative of the Optionee or his successors and assigns as permitted under
this Agreement, as the case may be, without regard to whether specific reference
to such estate or other legal representative or his successors and assigns is
contained in a particular provision of this Agreement. The headings of Sections
contained in this Agreement are for convenience

 

Page 6 of 10



--------------------------------------------------------------------------------

only and shall not control or affect the meaning or construction of any
provision of this Agreement.

 

16. Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been given (i) when delivered
directly to the person concerned or (ii) three business days after being sent by
postage-prepaid certified or registered mail or by nationally recognized
overnight carrier, return receipt requested, duly addressed to the person
concerned at the location indicated below (or to such changed address as such
party may subsequently by similar process give notice of): If to the Company, at
the Company’s headquarters and to the attention of the Office of the Secretary.
If to the Optionee, at the Company’s headquarters and to the attention of the
Optionee. If to a transferee permitted under Section 12, to the address (if any)
supplied by the Optionee to the Company.

 

17. Resolution of Disputes  Any dispute or controversy arising out of or
relating to this Agreement, the Optionee’s employment with the Company, or the
termination thereof, shall be resolved by binding confidential arbitration, to
be held in New York City before three arbitrators in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. Each of
the Parties shall be entitled to appoint one of the three arbitrators and the
third arbitrator shall be appointed by the arbitrators appointed by the Parties.
Judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. The Company shall promptly pay all costs and
expenses, including without limitation reasonable attorneys’ fees, incurred by
the Optionee (or his permitted successors and assigns) in resolving any claim
raised in such an arbitration, other than any claim brought by the Optionee (or
the Optionee’s permitted successors and assigns) that the arbitrator(s)
determine to have been brought (i) in bad faith or (ii) without any reasonable
basis. In the event that there is a dispute regarding the Optionee’s rights
under this Agreement, the Optionee shall have the right at any time and from
time to time to deliver to the Company a written conditional exercise and sales
notice with respect to all or any portion of this Option, the effect of which
shall be to establish the Optionee’s damages in the event that any proceeding is
resolved in his favor assuming that he would have exercised the Option to the
extent provided in such notice on the date of such notice and immediately sold
the Option Shares related to such deemed exercise on such date at the Market
Price. In the event that any such proceeding is resolved favorably to the
Company and against the Optionee, any such conditional exercise and sales notice
shall be deemed void and without effect, but the period during which the Option
shall remain exercisable as otherwise specified in Section 5 shall in no event
expire earlier than the earlier of (i) February 12, 2013 and (ii) 30 days after
the arbitrator’s decision is rendered in writing in favor of the Company.

 

18. The Company’s Representations. The Company represents and warrants that (i)
sufficient shares are available under the Plan for the grant of the Option
hereunder; (ii) it is fully authorized by action of the Board and of the
Committee (and of any other person or body whose action is required) to enter
into this Agreement and to perform its obligations hereunder; (iii) the grant of
this Option and this Agreement have been approved in accordance with Rule
16b-3(d)(1) promulgated under the 1934 Act; (iv) the execution, delivery and
performance of this Agreement by the Company does not violate any applicable
law, regulation, order, judgment or decree or any agreement, plan or corporate
governance document of the Company; and (v) upon the execution and delivery of
this Agreement by the Company and the Optionee, this Agreement shall be the
valid and binding obligation of the Company, enforceable in accordance with its

 

Page 7 of 10



--------------------------------------------------------------------------------

terms, except to the extent enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.

 

19. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

 

(a) “Change of Control” shall mean the occurrence of any of the following
events:

 

(i) any “person”, as such term is currently used is Section 13(d) or 14(d) of
the 1934 Act, other than the Company, its majority owned subsidiaries, or any
employee benefit plan of the Company or any of its majority-owned subsidiaries,
becomes a “beneficial owner” (as such term is currently used in Rule 13d-3, as
promulgated under the 1934 Act) of 25% or more of the Voting Power of the
Company;

 

(ii) a majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board who were serving on the
Board on the date hereof, provided that any individual who becomes a director
subsequent to that date whose election or nomination for election was supported
by two-thirds of the directors who then comprised the Incumbent Directors shall
be considered to be an Incumbent Director for purposes of this subsection
19(a)(ii);

 

(iii) the Board adopts any plan of liquidation providing for the distribution of
all or substantially all of the Company’s assets;

 

(iv) the stockholders of the Company approve a merger, consolidation, share
exchange, division, sale or other disposition of substantially all of the assets
of the Company (a “Corporate Event”), as a result of which the shareholders of
the Company immediately prior to such Corporate Event (the “Company
Shareholders”) shall not hold, directly or indirectly, immediately following
such Corporate Event a majority of the Voting Power of (x) in the case of a
merger or consolidation, the surviving or resulting corporation, (y) in the case
of a share exchange, the acquiring corporation or (z) in the case of a division
or a sale or other disposition of substantially all of the Company’s assets,
each surviving, resulting or acquiring corporation; provided that, such a
division or sale shall not be a Change of Control for purposes of this Agreement
to the extent that, following such Corporate Event, the Optionee continues to be
employed by a surviving, resulting or acquiring entity with respect to which the
Company Shareholders hold, directly or indirectly, a majority of the Voting
Power immediately following such Corporate Event.

 

(b) “Cause” shall mean: (i) the Optionee is convicted of a felony involving
moral turpitude or (ii) the Optionee engages in conduct that constitutes willful
gross neglect or willful gross misconduct in carrying out his duties for the
Company, resulting, in either case, in material economic harm to the Company,
unless the Optionee believed in good faith that such conduct was in, or not
opposed to, the best interests of the Company.

 

(c) “Disability” shall mean the Optionee’s inability, due to physical or mental
incapacity, to substantially perform his duties and responsibilities as an
officer of the Company for a period of 180 consecutive days as determined by an
approved medical doctor. For this purpose, an approved medical doctor shall mean
a medical doctor selected by the Parties. If the Parties cannot agree on a
medical doctor, each Party shall select a medical doctor and the two doctors
shall select a third who shall be the approved medical doctor for this purpose.

 

Page 8 of 10



--------------------------------------------------------------------------------

(d) “Market Price”, when used with respect to the price of Shares on a
particular day, shall mean the closing price for which a Share is purchased that
day (or, if such day is not a Trading Day, on the most recent preceding Trading
Day on which such a purchase occurred) on the principal national securities
exchange or national market system on which Shares are then listed or eligible
for sale (or, if Shares are not listed or eligible for sale on any such exchange
or market system, the price as determined by agreement between the Parties or,
in the absence of such agreement, the price as determined in accordance with
Section 17).

 

(e) “Person”, when used in the definition of a Change of Control, shall have the
meaning ascribed to such term in Section 3(a)(9) of the 1934 Act, as
supplemented by Section 13(d)(3) of the 1934 Act; provided, however, that Person
shall not include (i) the Company or any subsidiary of the Company or (ii) any
employee benefit plan sponsored by the Company or any subsidiary of the Company.

 

(f) “Trading Day” shall mean a day on which the principal national securities
exchange or national market system on which Shares are then listed or eligible
for sale is open for buying and selling Shares (or, if Shares are not listed or
eligible for sale on any such exchange or market system, any day that is not a
Saturday, a Sunday, or a legal holiday in New York City).

 

(g) When used in the definition of a Change of Control, a specified percentage
of “Voting Power” of a company shall mean such number of the Voting Securities
as shall enable the holders thereof to cast such percentage of all the votes
which could be cast in an annual election of directors and “Voting Securities”
shall mean all securities of a company entitling the holders thereof to vote in
an annual election of directors.

 

20. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Connecticut without regard
to the principles of conflict of laws.

 

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which, when taken
together, shall constitute one document.

 

22. Survival. The provisions of Sections 9, 16, 17, and 18 shall survive the
exercise or expiration of this Option.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

MBIA INC.

 

--------------------------------------------------------------------------------

By:

   

OPTIONEE

 

--------------------------------------------------------------------------------

     

 

Page 9 of 10



--------------------------------------------------------------------------------

EXHIBIT A

 

MBIA INC. 2000 STOCK OPTION PLAN

OPTION EXERCISE FORM

 

Name:                                         
                                        
                                        
                                        
                                            

 

Address:                                         
                                        
                                        
                                                                                

 

                                                                               
                                        
                                        
                                                            

 

Social Security Number:                                         
                                        
                                        
                                                  

 

Office Telephone Number:                                         
                                        
                                        
                                             

 

Pursuant to the terms of the MBIA Inc. 2000 Stock Option Plan, I hereby exercise
the Option granted pursuant for the number of shares listed below:

 

1.     Number of shares as to which the option is being exercised:
                                        
                                                     

 

2.     Per share exercise price: $

 

3.     Method of payment:                                         
                                        
                                        
                                                

 

4.     If a cashless exercise, to be executed by (provide name, phone and fax
number):                                                        

 

                                                                               
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                                            

 

I understand that the amount by which the aggregate fair market value of the
shares that I am purchasing exceeds the aggregate exercise price is subject to
applicable income and employment tax withholding. I agree that the Company shall
calculate the amount required by law to be withheld. The amount required to be
withheld shall be satisfied as follows:                                      
                                        
                                        
                                                             

 

Date:                                          
                                                      
Signed :                                      
                                                        

 

DO NOT WRITE BELOW THIS LINE

 

Date Received:                                           
                                Fair Market Value:  
                                                                        

 

RETURN TO THE SECRETARY OF MBIA INC.

 

10